Title: General Orders, 29 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point] Thursday July 29th 1779
            Parole Montgomery—C. Signs Orford. Wells.
          
          The following is the detail for fatigue agreeable to yesterdays orders as assigned to the several works, to be divided into four relieves:

The first to work from gun-firing ’till nine in the morning—The 2nd from nine to twelve—The 3rd from twelve to three & the 4th from three to twilight in the evening.
          
            
              Smallwood.
              412—Relief
              103—
              {
              At the redoubt near
              }
            
            
              
              
              
              the Maryland line.
            
            
              Gist
              300—ditto—
              75.
              {
              50 at Fort-Webb—
              }
            
            
              
              
              
              25 to attend the Masons
            
            
              
              
              

              at Fort Putnam.
              
            
            
              Irvine
              424. ditto—
              106—
              
              At Fort-Putnam.
             
              
            
            
              2nd Pennsylva—
              312. do—
              78—
              {
              50 to parade at the Point
              
            
            
              
              
              
              to cut fascines & 
              
            
            
              
              
              
              28 at Constitution Island—
              
            

            
              No. Carolina
              248. ditto—
              62—
                ditto.
              
            
            
              Paterson’s
              400. ditto—
              100
              {
              75 at the Point  
              
            
            
              
              
              
              25 to attend the Masons
              
            
            
              
              
              
              at Fort-Putnam.
              
            
            
              4th Massachus.
              304—ditto—
              76—
              
              at the Point.
              
            
          
          1 Captain—2 Sub[altern]s—3 Serjeants; 2 D[rums] & F[ifes] to every 50 R[ank]& F[ile]. A corporal and three from the Maryland line to guard the tools at the redoubt near said line to mount at sunset and come off at sunrise.
          By the establishment of the Army each regiment is to consist of eight battalion companies and one company of Light-Infantry, consequently the returns of the army should be conformable thereto; and altho’ the Light Infantry are drafted according to the strength of the regiments, the returns are to be made in the following order.
          Light-Infantry—
          1st Captn’s company.
          Colonel’s—
          4th Captain’s.
          Major’s.
          3rd Captain’s—
          Lieutt Colonel’s—
          5th Captain’s—
          2nd Captain’s—
          The regiments which have only two field officers companies must be drawn up and returned in the following order.
          Light Infantry
          1st Captain—
          6th Captain
          
          4th Captain—
          Lieutt Colonel—
          3rd Captain
          Major—
          5th Captain—
          2nd Captain.
          When a regiment furnishes part of a company of Light-Infantry, that number is returned fit for duty and as many as are wanting to complete are inserted in the proper columns.
          For example—
          If a regiment furnishes two serjeants 1 D. & F. & 36 R. & F. they are to be returned “present fit for duty” and 1 Serjeant 1 Drum and Fife and 20 R. & F., “wanting to complete” by which means the Light-Infantry (which is always to be kept complete) is returned, “fit for duty.”
          When a regiment furnishes no Light-Infantry, all its Light Infantry Officers that remain with the battalion must be placed in those companies which want officers and returned with them, and the full complement of non commissioned and rank and file for a company returned “wanting to complete.”
          The field, and regimental staff, officers should be returned in their respective columns opposite their companies; the other staff officers, as Majors—Aides De-Camp, Brigade-Quarter Masters &c.—with the regimental staff are to be inserted at the bottom of the returns, “on the Staff” amongst the officer’s casualties.
          The commanding officers of Cavalry, having of late surprisingly neglected to transmit their returns to the Orderly-Office agreeable to the general order of the 11th of March last, the General insists upon an implicit compliance therewith in future and that the said commanding officers shall be answerable for any neglect.
          Many and pointed orders have been issued against that unmeaning and abominable custom of Swearing, not withstanding which, with much regret the General observes that it prevails, if possible, more than ever; His feelings are continually wounded by the Oaths & Imprecations of the soldiers whenever he is in hearing of them.
          The Name of That Being, from whose bountiful goodness we are permitted to exist and enjoy the comforts of life is incessantly imprecated and prophaned in a manner as wanton as it is shocking: For the sake therefore of religion, decency and order the General hopes and trusts that officers of every rank will use their influence and authority to check a vice, which is as unprofitable as it is wicked and shameful.
          If officers make it an invariable rule to reprimand, and if that does not do punish soldiers for offences of this kind it could not fail of having the desired effect.
        
       